Earl Warren: Number 480, Robert Morales, et al., Petitioners, versus City of Galveston, et al. Mr. Mandell.
Arthur J. Mandell: Chief Justice, may it please the Court. This case presents again the question of whether or not a transitory act creating an unseaworthy condition aboard the vessel imposes liability for consequentially injuries or not. On March 13, 1957, the Grelmarion was in the port of Galveston beginning to load grain. Grain was loaded by a means of a spout that pour the grain into an open hatch. When the hatch had enough of grain up to and to a cone where the grain would have spilled over, longshoremen went into the hatch and by a means of shovels equalize the grain all over the hatch so the hatch would be filled up. The grain was stored at a granary own and operated by the City of Galveston. The City of Galveston and a number of stevedoring companies have experienced at least since 1949, at least four instances in which a substantial number of longshoremen received serious injuries because the grain was treated with certain fumigants was not properly aerated so that when the grain got into the hatch and the men worked with it, they became ill. The one case, there was strive, substantial damages were allowed. Three subsequent cases or at least two subsequent cases were settled. The last settlement of the case involving some 70 years old longshoreman took place on 1957. When that vessel came in into the port of Galveston for the first day and a half, the loading operation proceeded in its usual normal course. The longshoremen quit at noon for lunch and came back at 1 o'clock. At that time there had been on which the grain was been poured into and loaded for was about four or five feet from the overhead bulk hair or ceiling. Enough grain was poured in there at that time so that the longshoremen had to go into the hold and spread out which shovels the grain. After they were in there for a while, another shot of grain was ordered which completely cover the hatch and so to speak bury the longshoremen in there. That shot of grain was claim and the trial court found to have been contaminated with noxious fumes and gases and immediately thereafter, the longshoremen became ill. There had to be so to speak bury there from under and they came on dead. They immediately became ill and suffered injuries. Suit was filed against the vessel owners as well as the City of Galveston. As to the vessel, unseaworthiness was claimed and negligence as the City of Galveston, negligence on failing to see that the grain is free and clear of any obnoxious fumes before it reaches the vessel. After the trial that had lasted sometime, the trial court made certain findings of fact. It is our position and it has been our position below that the findings of fact that the trial court has made, in effect, constitutes a finding of unseaworthiness under the applicable law. It was our position that the trial court applied the doctrine of temporary or transitory unseaworthiness, which prior to the Mitchell case, we contended was not a proper measure of judging that doctrine and subsequent thereto, of course, we felt the same way. The trial court made these important findings. Finding number 9 was that as the 500 bushels of grain were poured in to hat -- into the hatch, the longshoremen were working for the moment in an area completely enclosed without access to outside air. This was not an unusual incident. Finding of fact number 10, almost immediately, libellants felt ill effects. Finding of fact number 11, the illness and disabilities that resulted from the noxious fumes and gases introduced into the bin when the last shot of grain which was loaded after 1 p.m.and that such fume resulted from an insecticide applied at some point to destroy weevil infestation. Findings of fact number 19, the illness resulted from the fumigant improperly applied and adhere to the grain in unreasonably -- unseasonably long period of time. These are the findings of fact the court has made. Then concludes that under such circumstances, these did not cause the Gre -- Grelmarion to become unseaworthy. We contended and contend here that a test is whether the area aboard the vessel where the longshoremen are required to work was reasonably fit to do that work with safety. If it is not, then a condition of unseaworthiness exist as a matter of law. For instance, and this instance, this was a trial before a jury, the court on the special interrogatories could have asked the jury whether the grain was contaminated with gas fumes, whether that condition made that area an area that was not reasonably safe to do that work. If in such condition was a cause of harm impart of the resulting illness and injuries suffered by the longshoremen, that in effect does what the court has found and its on findings of fact. The appellate court recognized this point and said as follows, “This is the case of happening when the last batch of wheat came out of the funnels, instantaneously rendering unfit quarters which until then had been and when the funnels cleared away, continued to be entirely seaworthy.” The question, therefore, is whether that condition rendered the area, and which these people are working, not a reasonable safe place to work. We submit to this Court that long before the Mitchell case, such circumstances rendered an area on -- of the vessel unseaworthy and Dixon versus United States, Judge Harlan, I believe, was the judge in that case, held unsatisfactory working conditions held to be within the seaworthiness doctrine although the vessel itself and her appliances were seaworthy. The defense in this case and apparently adapted by the appellate court was that the hatch itself and the bins, the bins in there, were a nowise was defective. And therefore, the introduction of the dangerous substances into the hatch was not of such a character as to render that condition a condition of unseaworthiness. We submit that under the decisions of this Court, particularly the Mitchell case, that doctrine is unsound. In fact Judge Reeves in the second time the case went around stated so in his dissent. He said that it is clear that temporarily the bin where the libellants were working was not a reasonable safe place in which to work. Obviously, if it was not a reasonable safe place in which to work and if that condition was created by cargo that was infested with obnoxious fumes and gases that created a conditional unseaworthiness for which liability applies under the applicable law, the question that particularly rather the particularly importance here is whether a vessel which has no difficulty whether its hatch which has a good deck, for instance, and some plane party comes in or one of the officers of the vessel or anyone else creates a dangerous condition on the deck as it happened in the Mitchell case and injury follows that under the applicable laws, we now have it, creates an unseaworthy condition for which liability it applies. The appellate court rested its decision, I believe, on the fact that the trial court concluded that under these facts, unseaworthiness did not take place and holding that the unseaworthy condition of the vessel as a question of fact. And therefore, they would not under the McAllister case overturn findings of fact by the trial court. We submit that in the -- under the facts in this case and under the fact finding by the trial court, the conclusion reached by the trial court is repudiated by its own findings. The findings clearly set out a dangerous condition facing this longshoremen working in there. There was nothing that these longshoremen could possibly do to extricate themselves from the situation they found themselves in to --
John M. Harlan II: Are there anything the ships could do to prevent the condition?
Arthur J. Mandell: May it please --
John M. Harlan II: Are there anything the ships could do to prevent the condition?
Arthur J. Mandell: May it please the Court. Assuming that there is not, I will in a moment show that there was. But assuming that there was not, still, the species of liability without fault under the unseaworthiness doctrine applies. But --
Potter Stewart: Does an unseaworthiness -- imply a condition whether the condition is there with or without fault, with or without knowledge by the shipowner, doesn't it, nevertheless, imply a condition that is a correctable condition correctable by the shipowner, following up Mr. Justice Harlan's question?
Arthur J. Mandell: Well, that -- that's alright. It -- not necessarily so and let me point out why. Let us assume that a bad drum of oil began leaking because of some reason or other and momentarily, there was a lot of oil on the deck and someone passes by and slips and falls and receives injuries, they -- nothing they could do about it. They didn't know anything about it. They had no knowledge of the situation. Since foreseeability, knowledge is -- are no elements prerequisite unseaworthiness, I submit that that is not a prerequisite to a liability. But let's see whether they could have done something about it. Now, the Court will recall that I've stated at the -- on my opening remarks that there were at least three other incidents of somewhat of nature. The court finds that the steamship company's agents had knowledge of this fact, that the City of Galveston had knowledge of these facts. The evidence shows that had a placed a person to test the grain at the last bin before they went into the spout that could -- by testing it, that could have been discovered and such a discovery could have prevented what has taken place. Of course that goes to the question in my opinion to negligence and really has nothing to do with the unseaworthiness doctrine. But I submit that under the findings of the court that even negligence exists in this case. And while I know that the trial court's findings of fact supported by any top of evidence either not challengeable in any appellate court, I say that under the court's findings of fact in this case, negligence has been established in number of cases holding that a judge's determination of negligence as distinguished from the evidentially facts leading to it is a conclusion of law, freely review of the long appeal. And it's not a finding of fact entitled to the benefit of the unless clearly O'Neal's doctrine. And I say first as to the unseaworthiness doctrine, the trial court's findings of -- of fact that a vessel was not unseaworthy is contrary not only to its own findings of fact but under this particular circumstances, it's a conclusion of law which is freely reviewable by this Court. Libellants and the petitioners in this case can still on -- and ask for a reversal of the trial court's judgment and the appellate court's opinion on the findings of fact made by the trial court. Indeed, the trial court was, itself, not quite sure about its own position in the matter because as you will note --
William J. Brennan, Jr.: (Voice Overlap) -- you have both the shipowner and the City yield --
Arthur J. Mandell: Yes.
William J. Brennan, Jr.: Because the unseaworthiness claim doesn't go against the -- the City?
Arthur J. Mandell: It does not, no, sir.
William J. Brennan, Jr.: No any -- that action has to be predicated on negligence, does it?
Arthur J. Mandell: Yes, sir. Yes.
William J. Brennan, Jr.: And that's what you now arguing that there is sufficient evidence of negligence as to the City or as to both?
Arthur J. Mandell: As to both.
William J. Brennan, Jr.: As to both, I see. But have you -- have we any question of negligence as to the shipowner before us?
Arthur J. Mandell: Yes.
William J. Brennan, Jr.: As to the shipowner as well?
Arthur J. Mandell: As to the shipowner as well as to the -- as to the City of Galveston. As to the shipowner, of course, the court made findings of fact that the shipowner through its agent knew of this pre -- previous instances and having knowledge that such a condition exists or may exist at the Galveston warehouse wharfage, they should have taken certain precautions which we say they have not taken. Now, had the court's finding found that they had no such knowledge, a different situation might exist. But the court found the exact knowledge of these facts as in knowledge as to both, the City as well as to the ship. I think that in 1962, there is no longer any question under the applicable law whether the vessel could or could not have done something about it. Let us assume purely for argument's sake that this was the first instance that this occasion arose, that there were no previous instances given notice to the -- to the ship or to the City of such conditions but particularly to the ship because I'm discussing seaworthiness. And this is the first instant that it happened. The fact remains that this Court has held that once it is established, that the area where these longshoremen were working was not reasonably fit to permit them to do that work with safety and damages, illness, injury resulted there from as the law stands today liability is imposed. Just for instance, like in the Petterson case versus Alaska Steamship Company, the -- the stevedore board in a hook which upon inspection was in all respects just fine. It had a latent defect. They couldn't discover and nothing they could do about it but it had -- it turned out to be a latent defect. Injury occurred, liability was imposed. I submit that it is no difference between a latent defect, which the shipowner could not have done anything about it and the condition here. Really, the crucial question to -- that I see in this case is whether a hatch that is without defect in which cargo is put and that cargo, it contains, is always of such character or contains rather obnoxious fumes, gases fumes or any other condition which reduces injury whether or not liability imposes. Now, frankly, I think this is the crux of the case here and this has been the crux of the case and all other cases under similar circumstances. I don't see how the shipowner could have anticipated and fish gurry may have gotten -- might have gotten on that rail of the vessel as they did in the Mitchell case or -- or some cargo that was brought in that shifted during the voyage. These are the topic cases that are applicable in the case here. Another case, I think, that came out in the Fourth Circuit is the Grosbaski (ph) case where the stevedoring company put plane jelly on the deck in order to make it easier to load the -- the cargo that had -- had to slide on it. Somebody -- some longshoreman slipped on the plane jelly and the Court held that under such facts, the fact that was it a transitory condition that a shipowner didn't know anything about it, had nothing to do with it, that does not constitute any defense in this case. The -- the appellate court probably mistaken stated this, “If it had been claimed here as it could not be that the damages resulted from the flood of grain closing the hatch and shutting off the air or for many thing else then the on toward and expe -- unexpected factors that the last amount of grain loaded was charged with a fum -- fumigant the question would be different.” Well, of course, Judge Hutcheson misunderstood the facts, the evidence and the court found, as a matter of fact, that the flood of grain close the hatch and shu -- shut off all air. And -- but the fact that it was unexpected. There's no defense on this case because that again brings in the doctrine of unseawo -- unforeseeabi -- foreseeability or knowledge. Now, under this state of facts, we submit the liability in this case is imposed. But the court, the trial court in its findings of fact numbers 9, 10, 11 and 19 established unseaworthiness. And the trial court in its findings of fact, that number I which I do not know remember, giving finding as a fact that this -- the steamship company as well as the City of Galveston had knowledge of the previous conditions that existed.
Potter Stewart: Would you say that the foreseeability was an element of the negligence claims but not of unseaworthiness?
Arthur J. Mandell: Yes.
Potter Stewart: You acknowledge that is of the negligence?
Arthur J. Mandell: Yes, certainly, because in the negligence, they have to -- they have to exercise ordinary care and of course they could not exercise ordinary care without foreseeing that something like that may likely happen or some similar event. But the trial courts found the findings of fact that they did. I submit that the trial court's findings of fact can be lightened to a situation where a jury may find that accidental headlights and fail to keep a proper look at but it was no negligence. Such a finding could not possibly be sustained and that's exactly the situation that we have here. We have, of course, one third point here but, frankly, I don't know whether this is a matter for this Court to consider or not. I couldn't get it from the rules that I frankly don't know. And that is that the trial court obviously not sure itself whether the findings of fact it had made constitute unseaworthiness or not, went further and assessed damages in this case after finding no liability. We urge in our brief and we urge here now that the damages went out unrealistic. They're grossly inadequate as to -- I think shock this Court evidently didn't shock the court below, I'm talking about the trial court. Judge Reeves there -- there wasn't impressed with the fact that certainly the point merited attention. But I don't want --
William O. Douglas: The Court of Appeals has enact to that question of neither opinion has it?
Arthur J. Mandell: Yes -- no, the majority opinion did not but -- but a dissent did. And I --
William J. Brennan, Jr.: Could you prevail out of the issue of liabilities, should we pass on the adequacy of question without first hearing to the Court of Appeals?
Arthur J. Mandell: Well, that's why I said I don't know. I do know that an appellate court has, in an admiralty case, has the power and authority to increase the damages that has done some number of times whether this Court can or will do it, I don't know.
William O. Douglas: Judge Reeves didn't appeal the appellate court or has deal with that matter --
Arthur J. Mandell: Well --
William O. Douglas: -- he said it's ought to go back to the District Court (Voice Overlap) --
Arthur J. Mandell: Judge Reeves just said just that. And I think Judge Reeves did not consult the authorities on that because I have, at least on two occasions, taken up cases from the Seventh District of Texas to the Fifth Circuit where they increased the damages. And I think that send it back to the trial court would not be the proper thing to do. And this Court sees fit not to do it. And I think it ought to be done by the Court of Appeals for the Fifth Circuit.
Earl Warren: We'll recess now, Mr. Mandell.